DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/3/2021.  Since the previous filing, claims 1, 7, 16, 20 and 22 have been amended, claim 31 has been added and no claims have been cancelled.  Thus, claims 1-31 are pending in the application.
In regards to the previous specification objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejection, this rejection has been maintained below.
In regards to the previous 103 rejections, applicant has argued or amended.  These arguments are not persuasive and the rejections have been maintained or modified for the amendments as needed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9-12 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012).
In regards to claim 1, Logan discloses an intermittent pneumatic compression device (title, abstract) comprising: a user interface allowing selection among different categories of circulation insufficiency (control unit 16 provides operator control, paragraph 21); the device having a range of a treatment parameter of air pressure range (control unit 16 allows for control of pressure, paragraph 21, control unit 16 selectively controls parameters depending on type of circulatory condition, paragraph 28 line 23-26), pulse duration and pulse gap duration or total cycle time (paragraph 25).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan 
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught 
In regards to claim 2, Logan in view of Wright teaches the device of claim 1 and the combination further teaches wherein the user interface allows for selection (Logan: control means 16 allows for operator control, paragraph 21, based on circulatory condition, paragraph 28 line 23-26; Wright: user selection or protocol, paragraph 55) among four categories (Wright: multiple potential protocols listed, paragraph 42).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of four different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 4, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 80 to 120 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.35 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, as this would allow the user to quickly select the treatment needed for their particular condition.
In regards to claim 5, Logan in view of Wright teaches the device of claim 1,

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for venous insufficiency as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to 
In regards to claim 6, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 30 to 60 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.6 to 0.8 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for lymphatic insufficiency it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory 
In regards to claim 7, Logan in view of Wright teaches the device of claim 1.
Logan further discloses wherein the device treatment parameters are limited to 30 to 60 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17) for 0.6 to 0.8 seconds of compression (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, highest pressure generally maintained for 0.4-0.8 seconds and preferably about 0.4 seconds, paragraph 28 line 19-23) during a 1 to 5 second cycle time (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23) in which the remaining time period allows for the release of the air pressure (Logan: paragraph 28 line 11-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of a specific category of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for deep vein thrombosis, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory 
Logan does not teach wherein the treatment repeats three cycles in a row every minute and then paused for a period of time longer than the combined time of the three repeating cycles.
However, Wright teaches the time of inflation/deflation and lag time between repeated cycles are controllable variables (protocol may include inflation/deflation times, paragraph 42 line 9-10, and be repeated with lag time between repeats, paragraph 48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the treatment repeats 3 cycles in a row every minute and then pauses for a period of time longer than the combined time of the three repeating cycles as taught by Wright as this would allow the user to set the protocol to suit their health needs.
In regards to claim 9, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of a range of air pressure between 20 to 130 mm Hg (Logan: pressure may be delivered at 50-130mm Hg, paragraph 22 line 15-17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan to have the claimed ranges as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In regards to claim 10, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of a range of compression times between 0.2 to 1.0 second (Logan: pressure maintained for about 0.35-5 seconds, paragraph 28 line 10-11, 
In regards to claim 11, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein the device is capable of between about 1 to about 5 seconds for periods between successive compressions (Logan: pressure may be applied every 2-10 seconds, paragraph 28 line 12-14, preferably about every 2 seconds, paragraph 28 line 23).
In regards to claim 12, Logan in view of Wright teaches the device of claim 1 and Logan further discloses wherein a hardware fail-safe allows for maximum air pressure of less than 130 mm Hg (Logan: centrifugal fan type blower, paragraph 22 line 17-18, page 11-12 instant specification stated hardware failsafe inherent to centrifugal fan) and a maximum compression time of less than about 1 second (highest air pressure maintained for no more than 1 second, paragraph 28 line 16-18).
In regards to claim 31, Logan discloses an intermittent pneumatic compression device (title, abstract) comprising: a user interface allowing selection among different categories of circulation insufficiency (control unit 16 provides operator control, paragraph 21); the device having a range of a treatment parameter of air pressure range (control unit 16 allows for control of pressure, paragraph 21, control unit 16 selectively controls parameters depending on type of circulatory condition, paragraph 28 line 23-26), pulse duration and pulse gap duration or total cycle time (paragraph 25).
The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught by Wright as this would allow the user to set the device to a protocol to best suit their health needs.
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Ramanan (US 2020/0113773).
In regards to claim 3, Logan in view of Wright teaches the device of claim 1.
While Logan teaches a control unit that may display operator controls, indicators, gauges or other information Logan does not disclose a touchscreen integrated into an electronic visual display.
However, Ramanan teaches wherein the user interface is a touchscreen integrated into an electronic visual display (paragraph 126).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the control unit had a user interface that is a touchscreen integrated into an electronic visual display as taught by Ramanan as this would be an intuitive and easily navigable interface.
In regards to claim 13, Logan in view of Wright teaches the device of claim 12 and Logan further discloses wherein the hardware fail-safe for maximum air pressure is a consequence of the use of a centrifugal blower used to create the air pressure (centrifugal fan type blower, paragraph 22 line 17-18, page 11-12 instant specification stated hardware failsafe inherent to centrifugal fan).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Arkans (US 2016/0175184).
In regards to claim 8, Logan in view of Wright teaches the device of claim 1.
Logan does not disclose wherein the device treatment parameter for total treatment time may be altered.
However, Arkans teaches a compression device wherein the device treatment parameter for total treatment time may be altered (paragraph 22 line 6-9).
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Parker (US 2020/0121545).
In regards to claim 14, Logan in view of Wright teaches the device of claim 1.
Logan does not disclose wherein the patient wears a disposable extremity glove under an inflatable cuff.
However, Parker teaches a compression device wherein the patient wears a disposable extremity glove under an inflatable cuff (inflatable bladder of IPC may be removable from a disposable sleeve, paragraph 25, wherein inflatable bladder is inserted into the sleeve, paragraph 32 line 5-6, placing at least one layer of the sleeve under the inflatable portion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the patient wears a disposable extremity glove under an inflatable cuff a taught by Parker as this would provide a layer of protection between the device and the patient’s limb as well as making a contact surface with the user’s limb easily cleanable.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) as applied above and in further view of Fraser (US 2013/0184623).
In regards to claim 15, Logan in view of Wright teaches the device of claim 1 and Logan further discloses an inflatable cuff for an intermittent pneumatic compression device (inflatable cuff 12, paragraph 20, Fig 1).

However, Fraser teaches a compression garment comprising a pneumatically inflatable cuff (inflatable components 120, Fig 3A) with a hook-and-loop fastener positioned thereon (hook and loop fasteners 142 connect inflatable portions 120 to shell component 150, paragraph 40 line 7-10) to allow the fixing of an adjustable dimension of said cuff (paragraph 40 line 16-20), a closed zipper (zipper 152, Fig 2A) positioned on said cuff to maintain said fixed adjustable dimension (paragraph 42 line 17-19); and wherein the zipper can be opened to remove said cuff while preserving the hook- and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension will be restored (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan with the inflatable cuff with a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, wherein the zipper can be opened to remove said cuff while preserving the hook- and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension will be restored as taught by Fraser as this would allow the cuff to efficiently be donned and doffed without changing the dimensions of the cuff or necessitating refitting to the user’s limb with every use.
Claim 16, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2018/0200140).

The Examiner would like to note that the claims are drawn to a device.  Logan teaches a pneumatic compression device with a user interface.  The use of the interface to allow selection of three different categories of circulation insufficiency is viewed as intended use.  While Logan does not explicitly disclose treatment settings for arterial insufficiency, venous insufficiency, lymphatic insufficiency or deep vein thrombosis as described in the claim, it does state that the device is intended to be used to a number of peripheral vascular diseases that affect arteries, veins and lymphatic vessels, specifically naming Peripheral Arterial Disease (paragraph 3 and 20), deep vein thrombosis (paragraph 3), venous conditions (paragraph 20) and Lymphedema (paragraph 3 and 7) and that treatment parameters may be selected according to the type of circulatory condition (paragraph 28 line 23-26).  Therefore since Logan teaches a user interface, the user interface of Logan would reasonably be capable of allowing selection of the circulatory conditions claimed.  In alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Logan to have treatment settings specifically for treatment of arterial insufficiency, venous insufficiency, lymphatic insufficiency or 
While Logan discloses that control of parameters may be selectively controlled depending on circulatory condition (Logan: paragraph 28 line 23-26) it does not disclose wherein when one of said three categories is selected, the range of one of said treatment parameters differs from the range of another one of said selected categories in at least one of said treatment parameters and none of said three categories when selected has identical ranges to another category of said three in all of said treatment parameters.
However, Wright teaches a compression device with multiple operation protocols (parameters include inflation pressure, inflation time, phase or lag time between activation, paragraph 42 line 6-10) wherein parameter ranges may be different between protocols (paragraph 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that when a specific category is selected, the parameter ranges of that category are different from another category as taught by Wright as this would allow the user to set the device to a protocol to best suit their health needs.
While Logan discloses that user interaction and control of device may be limited (operator controls may be provided on panel 22 of control unit 26 or unit may be designed such that user can only turn on and off to minimize potential user error, paragraph 21 line 15-22) and a separate wireless control (paragraph 21 line 24-26) Logan does not teach a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters, wherein said lockout mechanism requires an access device in order to make further changes to said specific values or narrowed range of values of said at least two parameters; whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of 
However, Ganske teaches an apparatus capable of applying compression (abstract) with a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters (usage instructions or restrictions received from remote device, paragraph 60, instructions may come data storage 116A, paragraph 79), wherein said lockout mechanism requires an access device (computing device 116) in order to make further changes to said specific values or narrowed range of values of said at least two parameters (computing device 116 use dot access storage 116A, paragraph 79); whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of values and while remaining locked, the patient's use of the device following selection is more limited than otherwise would be within said wider range of values (user 114 of computing device 116 may be different than subject 110 such as a medical professional who has proscribes treatment with device, paragraph 77).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan with a lockout mechanism for preventing the patient from changing said selected specific values or narrowed ranges of values for said at least two parameters, wherein said lockout mechanism requires an access device in order to make further changes to said specific values or narrowed range of values of said at least two parameters; whereby only an authorized setup person may unlock the parameter selection function to further modify said permitted values or narrow ranges of values and while remaining locked, the patient's use of the device following selection is more limited than otherwise would be within said wider range of values as taught by Ganske as this would ensure that the device would not be used in a manner other than that as prescribed for the user’s health.

In regards to claim 19, Logan in view of Wright and Ganske teaches the device of claim 18 and Ganske further teaches wherein communication may be facilitated by a mobile phone (Ganske: paragraph 60).
In regards to claim 20, Logan in view of Wright and Ganske teaches the device of claim 18 and Ganske further teaches component of said lockout mechanism (Ganske: computing device 116) connects through a wireless pathway that is either bluetooth® or wi-fi (communication may use Bluetooth® or a WLAN protocol such as one of IEEE 802.11 suite or protocols, paragraph 74 line 16-21).
In regards to claim 21, Logan in view of Wright and Ganske teaches the device of claim 16 and Ganske further teaches wherein said component of said lockout mechanism (Ganske: computing device 116) connects through an internet pathway (paragraph 78).
In regards to claim 23, Logan in view of Wright and Ganske teaches the device of claim 16 and Logan further discloses in which said user interface allows only selection of a specific value and not a selection of narrowed ranges of values (user may be provided with only the ability to turn the device on/off and not adjust settings such that the device will operate only at settings for a specific application for a particular condition, paragraph 21 line 18-22).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2083/0200140) as applied above and in further view of Lewis (US 2016/0287470).
In regards to claim 17, Logan in view of Wright and Ganske teaches the device of claim 16 and the combination further teaches wherein connection between the device and the lockout 
The modified Logan does not teach wherein the wired connection is via a USB connector.
However, Lewis teaches a medical device which uses a USB connector (controller may communicate using USB connection, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Logan such that the wired connection is a USB connection as this is a well known and widely used means of universal wired connectors.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Wright (US 2015/0224012) and Ganske (US 2083/0200140) as applied above and in further view of Bolotin (US 2020/0296585).
In regards to claim 22, Logan in view of Wright and Ganske teaches the device of claim 16.
Logan does not teach additionally including a two factor authentication mechanism function to permit unlocking.
However, Bolotin teaches a management system that can be used with medical devices (paragraph 147) that includes a two factor authentication mechanism function to permit unlocking (paragraph 285).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Logan to include two factor identification as taught by Bolotin as this would provide a reliable means to ensure that the device could only be used by the proper individuals.
Claim 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2014/0088476) in view of Fraser (US 2013/0184623).

Logan does not disclose the cuff having a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored.
However, Fraser teaches a compression garment wherein the cuff (inflatable components 120) with a hook-and-loop fastener positioned thereon (hook and look fasteners 142 connect inflatable portions 120 to shell 150, paragraph 40 line 7-10) to allow the fixing of an adjustable dimension of said cuff (paragraph 40 line 16-20), a closed zipper (zipper 152) positioned on said cuff to maintain said fixed adjustable dimension (paragraph 42 line 17-19); and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Logan such that the cuff has a hook-and-loop fastener positioned thereon, a closed zipper positioned on said cuff to maintain said fixed adjustable dimension, and wherein the zipper can be opened to remove said cuff while preserving the hook-and-loop fastener relationship so that when the cuff is placed back into position, the zipper can be closed and the fixed adjustable dimension achieved by the hook-and-loop fastener will be restored as taught by Fraser as this would allow the cuff to be efficiently donned and doffed without necessitating refitting at each use.

In regards to claim 26, Logan in view of Fraser teaches the device of claim 25 and Logan further discloses wherein either the heel or the toes portion of the cuff is made with a see-through material (paragraph 20).
In regards to claim 27, Logan in view of Fraser teaches the device of claim 26 and Logan further discloses in which both the heel and the toes portion of the cuff is made with a see-through material (paragraph 20).
In regards to claim 28, Logan in view of Fraser teaches the device of claim 24 and Fraser further teaches wherein the zipper is operable without adjusting the hook- and-loop fastener (Fraser: front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
In regards to claim 29, Logan in view of Fraser teaches the device of claim 24 and Fraser further teaches wherein the hook-and-loop fastener is operable without adjusting the zipper (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser (US 2013/0184623) in view of Logan (US 2014/0088476).
In regards to claim 30, Fraser discloses an inflatable cuff for intermittent pneumatic compression (inflatable components 120) comprising: a hook-and-loop fastener for adjusting the tension of the inflatable cuff (hook and loop fasteners 142 connect inflatable portions 120 to shell component 150, paragraph 40 line 7-10); and a zipper (zipper 152) for releasing said tension without altering the hook-and-loop fastener (front closure, zipper, separate from hook and loop attachments, paragraph 43, Fig 3D); wherein when in an operable configuration the hook-and-loop fastener and the zipper jointly provide compression in a radial direction (Fig 3D).

However, Logan teaches a compression device for intermittent compression (title, abstract).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fraser such that the compression device is for intermittent compression as taught by Logan as this is a known and effective way to facilitate fluid circulation to treat various forms of vascular disease (paragraph 3 and 8).
Response to Arguments
In regards to the applicant’s arguments concerning the independent claims 1 and 16, these arguments are not persuasive.  Applicant presents a letter from a Dr. McBane as Exhibit A as evidence that the claimed device, specifically the features of setting adjustability and recording of patient compliance, is not currently available in pneumatic compression devices.  Examiner disagrees.  As shown in the above rejections, adjusting the settings is a known feature of pneumatic compression devices.  While the settings may not be named specifically for the desired disease intended to be treated, the name of a specific setting is immaterial to the ability to adjust and save said setting, both of which are provided by the cited references.  Further, the claims do not include any limitations concerning patient monitoring for the purpose of tracking patient compliance.  In addition, Applicant argues that there is no indication that the user interface of Logan would be capable of allowing selection of treatment protocols.  Examiner disagrees.  Logan teaches a user interface that is capable of saving and remembering at least one set protocol as it states that there is a mode of operation in which the device parameters cannot be set by the user.  The device must therefore be capable of storing the preset parameters and recalling them on activation of the device.  It is reasonable then to assert that a device capable of storing and recalling one set of parameters may be capable of storing and recalling multiple sets of parameters.  Wright is further used to demonstrate the obviousness of 
In regards to the arguments concerning independent claims 24 and 30, these arguments are not persuasive.  Applicant disputes the applicability of Fraser and its status as analogous art.  Examiner maintains that Fraser is a wearable inflatable garment, as is the instant application, and would therefore be considered analogous art.  
Arguments concerning the dependent claims that are in regards to their dependency are addressed in the response and rejections entered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785